Exhibit 10.3

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of
                             ,              (the “Date of Grant”), between Nine
Energy Service, Inc., a Delaware corporation (the “Company”), and
____________________ (the “Director”).

1.Award.  Pursuant to the Amended and Restated Nine Energy Service, Inc. 2011
Stock Incentive Plan (the “Plan”), effective as of the Date of Grant,
____________ shares (the “Restricted Shares”) of Common Stock shall be issued as
hereinafter provided in the Director’s name subject to certain restrictions
thereon and the terms and conditions set forth herein and in the Plan.  The
Director acknowledges receipt of a copy of the Plan, and agrees that this award
of the Restricted Shares shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof.  In the event of any conflict between the terms of this Agreement and
the Plan, this Agreement shall control.

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings assigned to such
terms in the Plan.  In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

(a)“Earned Shares” means the Restricted Shares following the lapse of the
Forfeiture Restrictions with respect to such Restricted Shares pursuant to the
terms and conditions of this Agreement and without the prior forfeiture of such
Restricted Shares.

(b)“Securities Act” means the Securities Act of 1933, as amended.

3.Restricted Shares.  The Director hereby accepts the Restricted Shares when
issued on the terms and conditions set forth herein and in the Plan and agrees
with respect thereto as follows:

(a)Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered, alienated
or disposed of except as provided herein or in the Plan, and, in the event of
the termination of the Director’s membership on the Board for any reason
whatsoever, the Director shall, for no consideration, forfeit and surrender to
the Company all of the Restricted Shares with respect to which the Forfeiture
Restrictions (as defined below) have not lapsed in accordance with Section 3(b)
as of the date of such termination.  The prohibition against transfer and the
obligation to forfeit and surrender the Restricted Shares to the Company upon
termination of the Director’s membership on the Board as provided in the
immediately preceding sentence are herein referred to as the “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Shares.

(b)Lapse of Forfeiture Restrictions.  Provided that the Director continuously
serves as a member of the Board from the Date of Grant through the applicable
vesting date(s) set forth in the following schedule, the Forfeiture Restrictions
shall lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:



 

--------------------------------------------------------------------------------

 

Vesting Date

Percentage of Total Number of Restricted Shares as to which the Forfeiture
Restrictions Lapse

 

 

 

 

 

 

 

 

If the Director’s membership on the Board terminates, then, regardless of the
reason for such termination, the Restricted Shares with respect to which the
Forfeiture Restrictions have not lapsed as of the date of termination in
accordance with the preceding provisions of this Section 3(b) shall be forfeited
and surrendered to the Company for no consideration as of the date of the
termination of the Director’s membership on the Board.

(c)Certificates.  A certificate evidencing the Restricted Shares shall be issued
by the Company in the Director’s name, pursuant to which the Director shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including voting rights and the right to receive dividends and other
distributions; provided, however, that dividends and other distributions shall
be subject to the Forfeiture Restrictions as described in Section 3(e)
below.  Notwithstanding the foregoing, the Company may, in its discretion, elect
to complete the delivery of the Restricted Shares by means of electronic,
book-entry statement, rather than physical share certificates.  The Director may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Shares until the Forfeiture Restrictions have lapsed, and the
Director’s breach of the terms of this Agreement shall result in a forfeiture of
the Restricted Shares without consideration.  The certificate, if any,
evidencing the Restricted Shares shall be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse and the Restricted
Shares become Earned Shares pursuant to the terms of the Plan and this
Agreement.  At the Company’s request, the Director shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares.  Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Director is a party) in the name of the Director in exchange for the
certificate evidencing the Restricted Shares or, as may be the case, the Company
shall issue appropriate instructions to the transfer agent in the case of the
Company’s use of the electronic, book-entry method.

(d)Corporate Acts.  The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger,
consolidation or other business combination of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.  The prohibitions of

2

--------------------------------------------------------------------------------

 

Section 3(a) hereof shall not apply to the transfer of the Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapse of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement, and the certificates, if any, representing such stock,
securities or other property shall be legended to reflect such restrictions.

(e)Dividends and Other Distributions.  Dividends and other distributions that
are paid or distributed with respect to a Restricted Share (whether in the form
of shares of Common Stock or other property (including cash)) (referred to
herein as “Distributions”) shall be subject to the transfer restrictions and the
risk of forfeiture applicable to the related Restricted Share and shall be held
by the Company or other depository as may be designated by the Committee as a
depository for safekeeping.  If the Restricted Share to which such Distributions
relate is forfeited to the Company, then such Distributions shall be forfeited
to the Company at the same time such Restricted Share is so forfeited.  If the
Restricted Share to which such Distributions relate becomes vested, then such
Distributions shall be paid and distributed to the Director as soon as
administratively feasible after such Restricted Share becomes vested (but in no
event later than March 15 of the calendar year following the calendar year in
which such vesting occurs).  Distributions paid or distributed in the form of
securities with respect to Restricted Shares shall bear such legends, if any, as
may be determined by the Committee to reflect the terms and conditions of this
Agreement and to comply with applicable securities laws.

4.Withholding of Tax.  To the extent that the receipt of the Restricted Shares
or Distributions or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Director for federal, state, local and/or
foreign tax purposes, the Director shall deliver to the Company or to any
Affiliate nominated by the Company at the time of such receipt or lapse, as the
case may be, such amount of money or, if permitted by the Committee in its sole
discretion, such number of shares of Common Stock as the Company or any
Affiliate nominated by the Company may require to meet its obligation under
applicable tax or social security laws or regulations, and if the Director fails
to do so, the Company and its Affiliates are authorized to withhold, or cause to
be withheld, from any cash or stock remuneration (including withholding any of
the Restricted Shares or Earned Shares distributable to the Director under this
Agreement) then or thereafter payable to the Director an amount equal to any tax
or social security required to be withheld by reason of such resulting
compensation income or wages, and to take such other action as may be necessary
in the opinion of the Company to satisfy such withholding obligation.  If Common
Stock is used to pay all or part of such withholding tax obligation, the Fair
Market Value of the Common Shares surrendered, withheld or reduced shall be
determined as of the date of surrender, withholding or reduction and the maximum
number of shares of Common Stock which may be withheld, surrendered or reduced
shall be the number of shares of Common Stock which have a Fair Market Value on
the date of surrender, withholding, or reduction equal to the aggregate amount
of such tax liabilities determined based on the greatest withholding rates for
federal, state, foreign and/or local tax purposes, including payroll taxes, that
may be utilized (and which may be limited to flat rate withholding) without
creating adverse accounting, tax or other consequences to the Company or any of
its Affiliates, as determined by the Committee in its sole

3

--------------------------------------------------------------------------------

 

discretion.  The Director acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Director as a result of the receipt
of the Restricted Shares or Distributions, the lapse of any Forfeiture
Restrictions or the forfeiture of any of the Restricted Shares pursuant to this
Agreement.  The Director represents that the Director is in no manner relying on
the Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) for tax advice or an
assessment of such tax consequences.  The Director represents that the Director
has consulted with any tax consultants that the Director deems advisable in
connection with the issuance of the Restricted Shares.

5.Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock (including
Restricted Shares) will be subject to compliance with all requirements of
applicable law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  No shares of Common Stock will be issued hereunder if such issuance
would constitute a violation of any applicable law or regulation or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed.  In addition, shares of Common Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is in
effect at the time of such issuance with respect to the shares to be issued or
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary for the lawful
issuance and sale of any shares of Common Stock (including Restricted Shares)
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been
obtained.  As a condition to any issuance hereunder, the Company may require the
Director to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. The Director agrees to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable law.

In addition, the Director agrees that (i) the certificates, if any, representing
the Restricted Shares and Earned Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with the terms and provisions of this Agreement, the Plan
and applicable law, (ii) the Company may refuse to register the transfer of the
Restricted Shares or Earned Shares on the stock transfer records of the Company
if such proposed transfer would constitute a violation of the Forfeiture
Restrictions or of any applicable law, and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

4

--------------------------------------------------------------------------------

 

6.Membership on the Board.  Nothing in the adoption of the Plan, nor the award
of the Restricted Shares thereunder pursuant to this Agreement, shall confer
upon the Director the right to continued membership on the Board or affect in
any way the right of the Director or the Company or any such Affiliate, or any
other entity to terminate the Director’s membership at any time.  Any question
as to whether and when there has been a termination of the Director’s membership
on the Board and the cause of such termination, shall be determined by the
Board, and its determination shall be final and binding on all parties.

7.Headings; References; Interpretation.  All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof.  The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All references herein to Sections shall, unless
the context requires a different construction, be deemed to be references to the
Sections of this Agreement.  The word “or” as used herein is not exclusive and
is deemed to have the meaning “and/or.”  Any and all Exhibits referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes.  All references to “including” shall be construed as
meaning “including without limitation.”  Unless the context requires otherwise,
all references herein to a law, agreement, instrument or other document shall be
deemed to refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.  Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.

8.Notices.  Any notices or other communications provided for in this Agreement
shall be in writing.  In the case of the Director, such notices or
communications shall be effectively delivered if hand delivered to the Director
or if sent by certified mail, return receipt requested, to the Director at the
Director’s last known address on file with the Company.  In the case of the
Company, such notices or communications shall be effectively delivered if sent
by certified mail, return receipt requested, to the Company at its principal
executive offices.

9.Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Director.  The provisions of Section 5 shall survive the lapse of the
Forfeiture Restrictions without forfeiture.

10.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Shares granted hereby; provided¸ however,
that if the Director has entered into any written agreement with the Company,
Nine Energy Service, LLC or any other Affiliate regarding

5

--------------------------------------------------------------------------------

 

the arbitration of disputes (such agreement, an “Arbitration Agreement”), then
this Agreement shall be subject to the dispute resolution procedures set forth
in the Arbitration Agreement.  Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect.  The Board may, in its
sole discretion, amend this Agreement from time to time in any manner that is
not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that materially
reduces the rights of the Director shall be effective only if it is in writing
and signed by both the Director and an authorized officer of the Company.

11.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

[Signatures on the following page.]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.

 

NINE ENERGY SERVICE, INC.

 

 

 

 

 

 

By:

 

 

 

 

Ernie L. Danner

 

 

Chairman of the Board

 

 

 

 

 

 

DIRECTOR

 

SPOUSAL CONSENT

The Director’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and the Director’s marital relationship
for any reason shall not have the effect of removing any of the Restricted
Shares or Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

 

Signature of Spouse

 

 

 

Printed Name of Spouse

 

Signature Page to

Restricted Stock Agreement

